 

Exhibit 10.42

 

NATIONAL CONSUMER COOPERATIVE BANK

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT

Dated as of December 9, 2003

 

to

 

NOTE PURCHASE AGREEMENT

Dated as of December 28, 1999

 

--------------------------------------------------------------------------------

 

 

Re:  $30,000,000 7.68 % Senior Notes
Due December 28, 2005

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of December 9, 2003 (the or this “First
Amendment”) to the Note Purchase Agreement dated as of December 28, 1999 is
between National Consumer Cooperative Bank (d/b/a/ National Cooperative Bank), a
banking corporation chartered pursuant to the National Consumer Cooperative Bank
Act, as amended, 12 U.S.C.  §§3001-3051 (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).

 

R E C I T A L S:

 

A.                                   The Company and each of the Noteholders
have heretofore entered into the Note Purchase Agreement dated as of December
28, 1999 (the “Note Agreement”).  The Company has heretofore issued $30,000,000
of its 7.68 % Senior Notes Due December 28, 2005 (the “Notes”)  pursuant to the
Note Agreement.

 

B.                                     The Company and the Noteholders now
desire to amend the Note Agreement in the respects, but only in the respects,
hereinafter set forth.

 

C.                                     Capitalized terms used herein shall have
the respective meanings ascribed thereto in the Note Agreement unless herein
defined or the context shall otherwise require.

 

D.                                    All requirements of law have been fully
complied with and all other acts and things necessary to make this First
Amendment a valid, legal and binding instrument according to its terms for the
purposes herein expressed have been done or performed.

 

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

 

SECTION 1.                                AMENDMENTS.

 

Section 1.1.                                Section 5D of the Note Agreement
shall be and is hereby amended in its entirety to read as follows:

 

5D.                              Maintenance of Consolidated Adjusted Net Worth
and Consolidated Effective Net Worth.

 

(i)                                     The Company shall at all times keep and
maintain Consolidated Adjusted Net Worth in an amount not less than the sum of
(a) $147,000,000, plus (b) an aggregate amount equal to 50% of its Consolidated
Net Earnings (but, in each case, only if a positive number) for each completed
fiscal quarter of the Company beginning with the first fiscal quarter of the
Company ended subsequent to September 30, 2001.

 

--------------------------------------------------------------------------------


 

(ii)                                  The Company shall at all times keep and
maintain Consolidated Effective Net Worth in an amount not less than the sum of
(a) $312,000,000, plus (b) an aggregate amount equal to 50% of its Consolidated
Net Earnings (but, in each case, only if a positive number) for each completed
fiscal quarter of the Company beginning with the first fiscal quarter of the
Company ended subsequent to September 30, 2001.

 

Section 1.2.                                Each of Sections 6M, 6N and 6O of
the Note Agreement shall be and is hereby amended by adding, at the beginning of
the first sentence of each, the phrase “Except as permitted by Section 6P”.

 

Section 1.3.                                Section 6P of the Note Agreement
shall be and is hereby amended in its entirety to read as follows:

 

Section 6P.                                  Class A Notes.

 

(i)                                     No Voluntary Prepayment.  The Company
shall not, directly or indirectly or through any Subsidiary, purchase, redeem or
otherwise retire or acquire, prior to the respective stated final maturities
thereof, the whole or any part of any Class A Notes except out of the net cash
proceeds of a substantially concurrent issue or sale of Class B Stock or Class C
Stock, provided, however, that (i) the Company may prepay the Class A Notes in
an amount not to exceed $1,000,000 in the fiscal year of the Company ending
December 31, 2003 if, after giving effect to such prepayment under this clause
(i), no Default or Event of Default shall have occurred and be continuing;
(ii) the Company may prepay the Class A Notes on or after December 15, 2003 in
an amount not to exceed $52,553,329 with funds including the proceeds of a
substantially simultaneous issue of $50,000,000 of trust preferred securities,
if, after giving effect to such prepayment under clause (i) and this clause
(ii), no Default or Event of Default shall have occurred and be continuing;
(iii) the Company may make annual prepayments of the Class A Notes in its fiscal
years 2004 through 2009, each in the amount of no more than $2,500,000, if,
after giving effect to such prepayment under clauses (i) and (ii) and this
clause (iii), no Default or Event of Default shall have occurred and be
continuing; (iv) the Company may prepay the Class A Notes on or about December
31, 2010, in an amount not to exceed $23,989,000, with funds that may include
the proceeds of a substantially simultaneous issue of Subordinated Debt or trust
preferred securities, if after giving effect to such prepayment under clauses
(i), (ii), (iii) and this clause (iv), no Default or Event of Default shall have
occurred and be continuing; and (v) the Company may make annual prepayments of
the Class A Notes in its fiscal years 2011 through 2019, in the amount of no
more than $5,000,000 in fiscal year 2011 and increasing by 10% in each
succeeding fiscal year, if, after if after giving effect to such prepayments
under clauses (i), (ii), (iii), (iv) and this clause (v), no Default or Event of
Default shall have occurred and be continuing.

 

(ii)                                  No Amendments.  The Company shall not
amend, modify, terminate, or waive any of its rights under the Financing
Agreement or any of the Class Notes (or any other agreement or similar
instrument under or pursuant to which such Class A Notes have been issued)
without the prior written consent of the Required Holders, except that

 

2

--------------------------------------------------------------------------------


 

the Company may enter into that certain Amended and Restated Financing Agreement
between the Company and the Department of the Treasury, dated as of November 26,
2003, a copy of which is attached hereto as Exhibit A.

 

Section 1.4.                                Section 10B of the Note Agreement is
amended, in the definition of “Consolidated Effective Net Worth,” by
substituting a semicolon for the period at the end of (b), inserting “ plus,”
and adding the following:

 

(c)                                  the aggregate outstanding principal amount
of all Indebtedness which specifically by its terms ranks equally with or
subordinated to the Class A Notes at such time.

 

Section 1.5                                   Section 10B of the Note Agreement
is amended, in the definition of “Debt,” by amending and restating clause (a) as
follows:

 

(a)                                  direct debt and other similar recourse and
non-recourse monetary obligations of such person, redemption obligations in
respect of mandatorily redeemable preferred stock, and any trust preferred
securities,

 

Section 1.6                                     Section 10B of the Note
Agreement is amended, in the definition of “Permitted Proceeds Application,” by
deleting “ninety (90)” and substituting “one hundred eighty (180)”.

 

Section 2.                    Representations and Warranties of the Company.

 

Section 2.1.                                To induce the Noteholders to execute
and deliver this First Amendment (which representations shall survive the
execution and delivery of this First Amendment), the Company represents and
warrants to the Noteholders that:

 

(a)                                  the Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and the Company has the corporate power and
authority to execute and deliver this First Amendment and to perform the
provisions hereof and the provisions of the Note Agreement, as amended by this
First Amendment;

 

(b)                                 this First Amendment has been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

 

(c)                                  the Note Agreement, as amended by this
First Amendment, constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (i) applicable

 

3

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(d)                                 the execution, delivery and performance by
the Company of this First Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary;

 

(e)                                  no consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution or delivery by the Company of this
First Amendment or performance by the Company of the Note Agreement, as amended
by this First Amendment;

 

(f)                                    as of the date hereof and after giving
effect to this First Amendment, no Default or Event of Default has occurred
which is continuing; and

 

(g)                                 all the representations and warranties
contained in Section 5 of the Note Agreement are true and correct in all
material respects with the same force and effect as if made by the Company on
and as of the date hereof.

 

SECTION 3.                                CONDITIONS TO EFFECTIVENESS OF THIS
FIRST AMENDMENT.

 

Section 3.1.                                This First Amendment shall not
become effective until, and shall become effective when, each and every one of
the following conditions shall have been satisfied:

 

(a)                                  executed counterparts of this First
Amendment, duly executed by the Company and the Required Holders of the Notes,
shall have been delivered to the Noteholders;

 

(b)                                 the Noteholders shall have received evidence
satisfactory to them that the Bank Loan Agreement and the January 8, 2003 Note
Purchase Agreement for $50 Million 5.52% Senior Notes have been amended
substantially as proposed in the forms annexed hereto as Exhibits B and C,
respectively;

 

(c)                                  the Noteholders shall have received (i) a
copy of the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance by the Company of this First Amendment,
certified by its Secretary or an Assistant

 

4

--------------------------------------------------------------------------------


 

Secretary, and (ii) a copies of the resolutions of the Board of Directors of the
Company authorizing execution, delivery and performance by the Company of the
respective amendments to the Bank Loan Agreement and the Prudential Agreements;
and

 

(d)                                 the representations and warranties of the
Company set forth in Section 2 hereof are true and correct on and with respect
to the date hereof.

 

Upon receipt of all of the foregoing, this First Amendment shall become
effective.

 

SECTION 4.                                PAYMENT OF NOTEHOLDERS’ COUNSEL FEES
AND EXPENSES.

 

Section 4.1.                                The Company agrees to pay upon
demand, the reasonable fees and expenses of special counsel to the Noteholders,
if any, in connection with the negotiation, preparation, approval, execution and
delivery of this First Amendment.

 

SECTION 5.                                MISCELLANEOUS.

 

Section 5.1.                                This First Amendment shall be
construed in connection with and as part of the Note Agreement, and except as
modified and expressly amended by this First Amendment, all terms, conditions
and covenants contained in the Note Agreement and the Notes are hereby ratified
and shall be and remain in full force and effect.

 

Section 5.2.                                Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this First Amendment may refer to the Note Agreement without
making specific reference to this First Amendment but nevertheless all such
references shall include this First Amendment unless the context otherwise
requires.

 

Section 5.3.                                The descriptive headings of the
various Sections or parts of this First Amendment are for convenience only and
shall not affect the meaning or construction of any of the provisions hereof.

 

Section 5.4.                                This First Amendment shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.

 

5

--------------------------------------------------------------------------------


 

Section 5.5.                                The execution hereof by you shall
constitute a contract between us for the uses and purposes hereinabove set
forth, and this First Amendment may be executed in any number of counterparts,
each executed counterpart constituting an original, but all together only one
agreement.

 

 

NATIONAL CONSUMER COOPERATIVE BANK

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

Yvonne Guajardo

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

Exhibit A – Class A Notes Amended and Restated Financing Agreement

 

Exhibit B – Bank Loan Agreement

 

Exhibit C – MetLife Agreement

 

--------------------------------------------------------------------------------